Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-10, 12-13, 22, 29-31 and 33-36 are rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904) and Dignan (US Patent 8,494,973).

Regarding claim 1
a computer implemented method for managing and publishing reviews of organizations to a graphic-user interface (see the abstract);
(a) identifying and collecting on-line public reviews of an organization sourced from an open review system, the open review system including on-line public reviews from unverified customers (at ¶s [039]-[040] and Figure 3 (310a) wherein it is disclosed the public and non-public review sources, it is noted that the non-public review sources differentiates from the public review sources in that the non-public review sources require verification of a previously purchased item.  Further see ¶s [045] and [052].); 
(b) collecting private reviews of the organization from a closed review system which includes private reviews from verified customers, wherein the private reviews from the closed review system are submitted by organization customers (at ¶ [040] and Figure 3 (310b) wherein it is disclosed the non-public review sources, wherein the non-public review sources require a verification of the purchase “The non-public review portion 310b may comprise non-public reviews that are not readily available to all users, and may require membership in order to access the reviews.  The owner of the website 300 may provide the non-public reviews after the online shopper has met a threshold.  For example, the threshold may be that a customer has previously purchased items from the website owner”.  Further, see ¶s [045] and [052].  At ¶[023] Bash discloses ¶[023] "As used herein, the phrase "non-public review" is intended to mean item reviews that are not available to all users, and may be available according to membership to the source of the review.  Furthermore, availability may be achieved by contractual agreements, but may also be achieved independently by the website publisher or online merchant and may be provided by a link to any other URL.” [036] “The server 202c may provide non-public access to the database 204c to users and customers associated with a retailer, merchant or other user.  The server 202c may require logins based on membership in order to provide access.  The server 202c may provide and allow access to original source systems such as, for example, Consumer Reports.TM., Cnet.TM., and the like that provide public item review information.  For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.  
(c) after step b, converting the private reviews from the closed review system into a review format for the open review system (at ¶ [036] it is disclosed that the private reviews from the closed review system are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”); 
d) after steps (a) through (c), publishing to the graphic-user interface the on-line public reviews collected from the open review system and the private reviews collected from the closed review system, (at ¶ [046] “At 425, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.”, and [053] “At 545, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.);
a graphic-user interface ([0039] “As illustrated in FIG. 3, the webpage 300 may further comprise a review portion 310 that may comprise reviews and ratings of the target item.  The reviews may be provided by other customers of the retailer or may be gathered from third party sources.  The reviews may pertain to identical items to the .
Bash does not explicitly discloses:
wherein the reviews are submitted within a predefined period of time prior to a current time and wherein the number of private reviews exceeds a predetermined amount of review; and
wherein the graphic-user interface includes at least one interface element to dynamically modify review information displayed in the graphic-user interface by merging review information from the on-line public reviews and the private reviews that correspond to a time period which is defined using the interface element to be greater or lesser than a default time period.
Foerster, which is directed to provide to customers reviews, related to merchants further teaches:
wherein the reviews are submitted within a predefined period of time prior to a current time and wherein the number of private reviews exceeds a predetermined amount of reviews (at ¶ [055] Foerster teaches “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”  That is, Foerster teaches that a calculated rating for a merchant is limited and excluding by the posting date of the review (limited by a predefined period of time) and a quantity.).
Bash teaches a system that is able to obtain reviews and ratings of public and private sources, but Bash does not disclose a number of reviews exceeding a predetermined amount.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bash and Foerster because one skilled in the art would appreciate that a single review or a relatively small number of reviews may not be representative of the overall services of the organization, therefore one skilled in the art would include the ability of designating the number of reviews exceeding a predetermined amount of reviews, such 
Dignan, which is directed to a method and system for managing reviews and ratings for products:
wherein the graphic-user interface includes at least one interface element to dynamically modify review information displayed in the graphic-user interface by merging review information that correspond to a time period which is defined using the interface element to be greater or lesser than a default time period (paragraph [0122] discloses that the system has a default set of filters that a user can further manipulate using a set of interface filters (122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. Alice can refine the data presented by selecting one or more additional filters (e.g., limiting the data shown to just those locations in California, or to just those reviews obtained from site 110 that pertain to Nevada locations). The filter options presented are driven by the data, meaning that only valid values will be shown. For example, if ACME does Figure 9 discloses that the user (Alice) can filter the data based on a date range, different than a default date range and that the data shown in the interface will be modified corresponding to the selection made.  Further see Figures 9-14 and [0126] (126) If Alice clicks on tab 934, she will be presented with interface 1400 of FIG. 14, which allows her to view a variety of standard reports by selecting them from regions 1402 and 1406. Alice can also create and save custom reports. One example report is shown in region 1404. In particular, the report indicates, for a given date range, the average rating on a normalized (to 5) scale. A second example report is shown in FIG. 15. Report 1500 depicts the locations in the selected data range that are declining in reputation most rapidly. In particular, what is depicted is the set of locations that have the largest negative delta in their respective normalized rating between two dates. A third example report is shown in FIG. 16. Report 1600 provides a summary of ACME locations in a list format. Column 1602 shows each location's average review score, normalized to a 5 point scale. Column 1604 shows the location's composite reputation score (e.g., computed using the techniques described in conjunction with FIG. 7). If desired, Alice can instruct platform 102 to email reports such as those listed in region 1402. In particular, if Alice clicks on tab 940, she will be presented with an interface that allows her to select which reports to send, to which email addresses, and on what schedule. As one example, Alice can set up a distribution list that includes the email addresses of all ACME board members and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to dynamically modify review information displayed in the graphic-user interface by merging review information from the on-line public reviews and the private reviews that correspond to a time period which is defined using the interface element to be greater or lesser than a default time period of Dignan since such improvement is just a modification to include a well-known element or practice in the art of rating and feedback to provide the predicted result of allowing a user to filter data based on specific time period, thereby allowing the user to retrieve or obtain, data related to a specific date range.
Regarding claim 3, 
Bash does not explicitly disclose:
wherein the predetermined period of time is six months.
However, Dignan teaches a predefined period of time of reviews being longer than a past quarter as such as six months (Dignan, Figure 9 element 904 “date range” being 12 months, Figure 11 “date range” being last 6 months and Figure 14 “date range” being las 6 months.  Further see (125) Alice can view more detailed information pertaining to reviews and ratings by clicking tab 932. Interface 1100 makes available, in region 1102, the individual reviews collected by platform 102 with respect to the filter selections made in region 1104. Alice can further refine which reviews are shown in region 1102 by interacting with checkboxes 1112. Summary score information is provided in region 1106, and the number of reviews implicated by the filter selections 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention and an arbitrary design choice to specify a time period as taught by Dignan, and to utilize a predetermined period of six months in order to specify a desired threshold to be considered as it is disclosed in Dignan at para. Figure 9-10 and 14.
Regarding claim 6, 
Bash does not explicitly disclose:
wherein the number of private reviews from the closed review system submitted by organization customers within the predefined period of time prior to the current time is 1,000. 
However, Foerster teaches:
Taking into consideration a specific amount of reviews (at ¶ [055] “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”). 

Regarding claim 9, Bash does not explicitly discloses
summarizing the private reviews from the closed review system and publishing the summarized private reviews to the open review system.
However, Dignan further teaches:
summarizing the reviews and publishing the summarized reviews ((122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. (125) Alice can view more detailed information pertaining to reviews and ratings by clicking tab 932. Interface 1100 makes available, in region 1102, the individual reviews collected by platform 102 with respect to the filter selections made in region 1104. Alice can further refine which reviews are shown in region 1102 by interacting with checkboxes 1112. Summary score information is provided in region 1106, and the number of reviews implicated by the filter selections is presented in region 1108. Alice can select one of three different graphs to be shown in region 1110. As shown in FIG. 11, the first  (126) If Alice clicks on tab 934, she will be presented with interface 1400 of FIG. 14, which allows her to view a variety of standard reports by selecting them from regions 1402 and 1406. Alice can also create and save custom reports. One example report is shown in region 1404. In particular, the report indicates, for a given date range, the average rating on a normalized (to 5) scale. A second example report is shown in FIG. 15. Report 1500 depicts the locations in the selected data range that are declining in reputation most rapidly. In particular, what is depicted is the set of locations that have the largest negative delta in their respective normalized rating between two dates. A third example report is shown in FIG. 16. Report 1600 provides a summary of ACME locations in a list format. Column 1602 shows each location's average review score, normalized to a 5 point scale. Column 1604 shows the location's composite reputation score (e.g., computed using the techniques described in conjunction with FIG. 7). If desired, Alice can instruct platform 102 to email reports such as those listed in region 1402. In particular, if Alice clicks on tab 940, she will be presented with an interface that allows her to select which reports to send, to which email addresses, and on what schedule. As one example, Alice can set up a distribution list that includes the email addresses of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to summarize the reviews and published the summarized reviews since such modification is just a combination of prior art elements that yield to predictable results such as providing the user with condensed form of all the data gathered.
Regarding claim 10, 
Bash does not explicitly disclose 
wherein converting the private reviews comprises converting a scale rating of the private reviews from the closed review system to a scale rating for the open review system.
Dignan teaches a system that is able to receive reviews from different sites (i.e. websites) that further convert all reviews received into a single canonical format (col.6 lines. 35-58) and further teaches wherein converting the private reviews comprises converting a scale rating of the reviews from the closed review system to a scale rating for the open review system (Dignan, col. 6, In. 45-47 discloses reviews being converted from one scale of rating to another scale of rating so that all reviews are in the same format and for displaying the information of the reviews in the same manner.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dignan with the teachings of Bash because one having ordinary skill in the art would understand that the closed reviews and the open reviews of Bash have different data formats and/or display 

Regarding claim 12, Bash further teaches wherein converting the private reviews comprises converting text of the private reviews from the closed review system to text for the open review system (at ¶ [036] it is disclosed that the private reviews from the closed review system are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”).
Regarding claim 13, Bash does not explicitly discloses:
Collecting the private reviews from the closed review system for organizations having multiple locations of operation, the method further comprising aggregating the private reviews from the closed review system on a per-location basis and assigning a score to each of the multiple locations of operation
However, Foerster teaches:
collecting private reviews from the closed review system for organizations having multiple locations of operation, the method further comprising aggregating the private reviews from the closed review system on a per-location basis and assigning a score to each of the multiple locations of operation (at ¶ [018] “In one embodiment, the search manager 111 receives search requests from customers operating the customer computing systems 160.  In response, the search manager 111 determines merchants that have associated keywords that match one or more keywords of the search request.  The search manager 111 may also search and/or order results based on location.” [035] “At block 205, the process transmits information about the matching merchants.  Transmitting the information may include ordering the information, such as by ordering a list of merchants based on proximity between each of the merchants and the indicated location.  The information may be ordered, arranged, or filtered based on other factors as well (or instead), such as based on a match score that is based on one or more of geographic proximity, number of keywords matched, types of keywords matched (e.g., category keywords, slang keywords, item keywords), type of matches (e.g., exact matches, approximate matches), and the like.  The transmitted information may also include merchant rating information based at least in part on feedback received from customers who previously dealt with one or more of the matching merchants.”  Further, see ¶ [033], [034], [039], [075], [083]-[084], [091].).
Regarding claim 22, Bash teaches a computer implemented method for managing reviews of a service based organization (see the abstract), comprising:
retrieving private closed reviews of the service based organization from a closed review system (at ¶ [040] and Figure 3 (310b) wherein it is disclosed the non-public review sources, wherein the non-public review sources require a verification of the purchase “The non-public review portion 310b may comprise non-public reviews that are not readily available to all users, and may require membership in order to access the reviews.  The owner of the website 300 may provide the non-public reviews after the online shopper has met a threshold.  For example, the threshold may be that a customer has previously purchased items from the website owner”.  Further, see ¶s [045] and [052].  At ¶[023] Bash discloses ¶[023] "As used herein, the phrase "non-public review" is intended to mean item reviews that are not available to all users, and may be available according to membership to the source of the review.  Furthermore, availability may be achieved by contractual agreements, but may also be achieved independently by the website publisher or online merchant and may be provided by a link to any other URL.” [036] “The server 202c may provide non-public access to the database 204c to users and customers associated with a retailer, merchant or other user.  The server 202c may require logins based on membership in order to provide access.  The server 202c may provide and allow access to original source systems such as, for example, Consumer Reports.TM., Cnet.TM., and the like that provide public item review information.  For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.  The web server may additionally be operable to receive information and store the information in the database 204c.”);
converting the private closed reviews from the closed review system into converted reviews formatted for the open review system (at ¶ [036] it is disclosed that the private reviews from the closed review system are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”);
publishing review information from the converted reviews and the public reviews to the graphic-user interface of the open review system displayed on a client device (at ¶ [046] “At 425, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.”, and [053] “At 545, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.”); 
Bash does not explicitly discloses:
evaluating whether public reviews from an open review system are representative of performance of the service based organization based on a number of the public reviews and a proximity in time of the public reviews to the present time;
retrieving reviews if a threshold number of reviews has not been received from the open review system that are proximate in time to a current time; and 
modifying the review information displayed in the graphic-user interface in response to user input to an interface element by merging review information from the public reviews and the private closed reviews that correspond to a time period, which is defined by the user input to the interface element and is greater or lesser than a default time period.
Foerster which is directed to provide to customers reviews related to merchants further teaches:
evaluating whether public reviews from an open review system are representative of performance of the service based organization based on a number of the reviews and a proximity in time of the reviews to the present time, using a processor (at ¶[055] Foerster teaches “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”  That is, Foerster teaches that a calculated rating for a merchant is limited and excluding by the posting date of the review (limited by a predefined period of time) and a quantity.);
retrieving reviews if a threshold number of reviews has not been received from the open review system that are proximate in time to a current time (at ¶ [055] Foerster teaches “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”  That is, Foerster teaches that a calculated rating for a merchant is 
Bash teaches a system that is able to obtain reviews and ratings of public and private sources, but Bash does not disclose a number of reviews exceeding a predetermined amount.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bash and Foerster because one skilled in the art would appreciate that a single review or a relatively small number of reviews may not be representative of the overall services of the organization, therefore one skilled in the art would include the ability of designating the number of reviews exceeding a predetermined amount of reviews, such as a threshold, as taught by Foerster.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to limit the reviews being analyzed based on the date the review was posted as taught by Foerster in order to take into consideration more recent reviews rather than old data since such improvement would yield the known benefit or providing the customer reviews related to the most recent evaluations. 
Dignan, which is directed to a method and system for managing reviews and ratings for products:
modifying the review information displayed in the graphic-user interface in response to user input to an interface element by merging review information from the public reviews and the private closed reviews that correspond to a time period, which is defined by the user input to the interface element and is greater or lesser than a default time period. (paragraph [0122] discloses that the system has (122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. Alice can refine the data presented by selecting one or more additional filters (e.g., limiting the data shown to just those locations in California, or to just those reviews obtained from site 110 that pertain to Nevada locations). The filter options presented are driven by the data, meaning that only valid values will be shown. For example, if ACME does not have any stores in Wyoming, Wyo. will not be shown in dropdown 910. As another example, once Alice selects "California" from dropdown 910, only Californian cities will be available in dropdown 930. To revert back to the default view, Alice can click on "Reset Filters" (926).This paragraph in combination with Figure 9 discloses that the user (Alice) can filter the data based on a date range, different than a default date range and that the data shown in the interface will be modified corresponding to the selection made.  Further see Figures 9-14 and [0126] (126) If Alice clicks on tab 934, she will be presented with interface 1400 of FIG. 14, which allows her to view a variety of standard reports by selecting them from regions 1402 and 1406. Alice can also create and save custom reports. One example report is shown in region 1404. In particular, the report indicates, for a given date range, the average rating on a normalized (to 5) scale. A second example report is shown in FIG. 15. Report 1500 depicts the locations in the selected data range that are declining 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to dynamically modify review information displayed in the graphic-user interface by merging review information from the on-line public reviews and the private reviews that correspond to a time period which is defined using the interface element to be greater or lesser than a default time period of Dignan since such improvement is just a modification to include a well-known element or practice in the art of rating and feedback to provide the predicted result of allowing a user to filter data based on specific time period, thereby allowing the user to retrieve or obtain, data related to a specific date range.

Regarding claim 29, Bash further discloses, wherein converting the private reviews comprises converting text of the private reviews from the closed review system into categorical data for aggregate display in the open review system (at ¶s [035] “In particular, information for a product may include a name, description, categorization, reviews, comments, price, past transaction data, and the like.  The server 202b may analyze this data as well as data retrieved from the database 204a and 204c in order to perform methods as described herein.”, [036] it is disclosed that the private reviews are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”  Further, see ¶ [048] and [055]). 
Regarding claim 30, 
Bash discloses:
an automated analysis of private input received from a customer of the organization, said customer having made a purchase from the service based organization (at ¶ [040] “As further illustrated in FIG. 3, the item review portion 310 may be subdivided and include a non-public review portion 310b.  The non-public review portion 310b may comprise non-public reviews that are not readily available to all users, and may require membership in order to access the reviews.  The owner of the website 300 may provide the non-public reviews after the online shopper has met a threshold.  For example, the threshold may be that a customer has previously purchased items from the website owner, or that the customer has used certain services of the website owner.  Access to the source of the non-public reviews may be provided 
Bash does not explicitly disclose:
whereby the private input is processes into sentiment and categorical data.
However, Dignan teaches:
whereby the private input is processes into sentiment and categorical data (at col. 6 lines 30-34 “In some embodiments, additional processing is performed on any results of such a search, such as sentiment analysis.”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dignan with the teachings of Bash since such improvement is just a combination of well-known prior art elements that yield to the predictable results of performing an analysis that take into consideration the sentiment of the review.

Regarding claim 31, Bash discloses wherein a publication tool for the private reviews to be made public comprises a web page, social network, social review, or public review network page where the private reviews from the closed review system are published (at ¶ [046] “At 425, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a .
Regarding claim 34, Bash disclose
converting the private reviews from the closed review system into the review format for the open review system (at ¶ [036] it is disclosed that the private reviews from the closed review system are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”).
However, Bash does not explicitly disclose providing an indication that the private reviews have been converted into the review format.
Foerster further teaches: 
providing a plurality of indicators related to the reviews such as indicators for changes/modifications ([[0048] Thumbs-up control 402 or thumbs-down control 404 are displayed adjacent to the retailer/vendor listing. The controls may be color coded. For example, thumbs-up control 402 may be colored green while thumbs-down control 404 may be colored red. Any retailer/vendor with user feedback/comments may have a color-gradated thumbs-up or thumbs-down down icon associated with them with the color and orientation of thumb determined via the calculation and algorithm .
Therefore, it would have been obvious to one of ordinary skill in the art to provide an additional indicator in the system related to the review being converted since such improvement is just a modification of applying a known technique (providing indicators related to changes in data) to a known method/system for improvement to yield predictable results such as providing a user with visual aids that indicate changes or modifications in the data . 
Regarding claim 35, Foerster further teaches
wherein the indication includes a pre-conversion review or rating for the private review to allow comparison of pre-conversion private reviews with postconversion private reviews ([[0048] Thumbs-up control 402 or thumbs-down control 404 are displayed adjacent to the retailer/vendor listing. The controls may be color coded. For example, thumbs-up control 402 may be colored green while thumbs-.  The Examiner asserts that the claim is related to non-functional descriptive material to describe the indicator and is further directed to an intended use of the indicator which have little to no patentable weight.
Regarding claim 36, Bash further disclose:
publishing a review score for the service based organization to the graphic-user interface, wherein the review score is based on reviews provided by the converted reviews ( [0038] With reference primarily to FIG. 3, an implementation of webpage providing item reviews will be discussed. Among the reasons that consumers visit online merchandise sites is to research and compare items of interest. Sites such as Amazon.com.TM. offer substantial databases of consumer-supplied comments and   
Bash does not explicitly discloses:
average review score; and
dynamically modifying the average review score in response to user input to the graphic-user interface.
Dignan which is related to analyzing reviews for a plurality of entities further teaches:
displaying an average review score ( [065] Overall Score (610): This value reflects the average review score (e.g., star rating) across all reviews on all review sites. As shown, Bob's business has an average rating of 0.50 across all sites. If Bob clicks on box 622, he will be presented with a suggestion, such as the following: "Overall score is the most influential metric. It can appear in both the review site search results and in 
From this teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to display specific rating data as disclosed in Dignan since such modification is just a combination of well-known elements that yield predictable results such as allowing the user to have a visual representation of the gathered data related to a product, service or business.
dynamically modifying a review score in response to user input to the graphic-user interface ( (60) FIG. 3 illustrates an expanded view of the leaderboard 212 illustrated in FIG. 2, including an extended list 302 of first reviewers, including the following information for a given customer: rank, the rank in a previous period, name, the number of first reviews submitted in a period of time (e.g., the last 90 days), the number of review points (e.g., the points received for submitting reviews), the number of helpful votes, the number of unhelpful votes, the helpfulness percentage (e.g., 100(helpful votes/(helpful+unhelpful votes)), and the number of current points (e.g., the score based the user's review points, the number of helpful votes, and the number of unhelpful votes).  An extended display 304 of monthly top reviewers is also provided in this example.  A selection menu 306 is provided via which the user can specify the time period from which to display monthly top reviewers (e.g., the last week, the last month, the last 6 months, the last 12 months, of all time, etc.).  The types of information .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to publish the most highly rated of the converted reviews to the graphic-user interface, wherein the average score displayed in the graphic-user interface is dynamically modified in response to user input on the graphic-user interface  in the system/method of Bash since such improvement is just a modification to include a well-known element or practice in the art of rating and feedback to provide the predicted result of allowing a user to filter data based on specific time period, thereby allowing the user to retrieve or obtain, for example, latest data thereby obviating old data or any other preferred timeframe.


Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973) and Monsarrat (US Patent 8,352,419).
Regarding claim 11, 
Bash does not explicitly disclose:
wherein converting the private reviews comprises converting text of the private reviews from the closed review system to a scale rating and publishing said scale rating to the open review system.
However, Monsarrat teaches:
converting text of the reviews to a scale rating (Monsarrat, col. 10, In. 21-31 discloses wherein the text in a review is converted to a utility score), and publishing said scale rating (Monsarrat, col. 11, In. 11-14 discloses the reviews and ratings being published in the web by the publishing system 110.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Monsarrat in conjunction with the teachings of Bash to utilize the automatic converting of text of the reviews to a score or a scale rating, based on words in the plain text of the review content, and publishing the score as a scale rating to the open review system, as taught by Monsarrat, in order to provide the review managing system as with converting text of the reviews from the closed review system to a scale rating and publishing said scale rating to the open review system with the known benefit of allowing the system to have a numerical representation of the data in the review.

Claim 14-15, 18-19 and 28 are rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973) and Takahashi (US Patent 7,599,926).
Regarding claim 14, Bash teaches a computer implemented system for a graphic-user interface for managing and publishing reviews of service based organizations (see the abstract), comprising: 
a processor (at ¶[013] “Implementations of the present disclosure may comprise or utilize a special purpose or general-purpose computer, including computer hardware, such as, for example, one or more processors and system memory”) which operates to:
collect private reviews of a service based organization from a private closed review system which includes private reviews of verified customers of the service based organization, the private reviews being based on verified user experiences with the service based organization (at ¶ [040] and Figure 3 (310b) wherein it is disclosed the non-public review sources, wherein the non-public review sources require a verification of the purchase “The non-public review portion 310b may comprise non-public reviews that are not readily available to all users, and may require membership in order to access the reviews.  The owner of the website 300 may provide the non-public reviews after the online shopper has met a threshold.  For example, the threshold may be that a customer has previously purchased items from the website owner”.  Further, see ¶s [045] and [052].  At ¶[023] Bash discloses " As used herein, the phrase "non-public review" is intended to mean item reviews that are not available to all users, and may be available according to membership to the source of the review.  Furthermore, availability may be achieved by contractual agreements, but may also be achieved independently by the website publisher or online merchant and may be provided by a link to any other URL.” [036] “The server 202c may provide non-public 
convert the private reviews from the private closed review system into converted reviews formatted for an open review system, using the processor (at ¶ [036] it is disclosed that the private reviews from the closed review system are formatted into public information to be outputted in a webpage “For example, the server 202c may implement a web server for receiving requests for data stored in the database 204c and formatting requested information into web pages that may be provided to customers during online shopping.”);
wherein the private reviews from the private closed review system are submitted by organization customers (Bash discloses ¶[023] "As used herein, the phrase "non-public review" is intended to mean item reviews that are not available to all users, and may be available according to membership to the source of the review.  Furthermore, availability may be achieved by contractual agreements, but may also be achieved independently by the website publisher or online merchant and may be provided by a link to any other URL.” [036] “The server 202c may provide non-public ;
publish open reviews from the open review system and the converted reviews to the graphic-user interface (at ¶ [046] “At 425, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.”, and [053] “At 545, the reviews may be provided to a customer to aid the customer in making an informed decision regarding the purchase of the target item.  As illustrated in FIG. 3, the reviews may be provided to the customer in a webpage as part of an item listing during a shopping session.”).
Bash does not explicitly discloses:
convert the reviews when the private reviews are proximal in time to a current time, within a predetermined threshold;
wherein the reviews are submitted within a predefined period of time prior to a current time and wherein the number of private reviews exceeds a predetermined threshold value; and
modify a review score for the service based organization to correspond to a time period which is defined by a user input to the graphic-user interface and is greater or lesser that a default time period, wherein in response to the user input to the graphic user interface the converted reviews and the open system reviews that correspond to the time period are obtained, and the review score is modified using merged review information from the converted reviews and the open system reviews that correspond to the time period; and
extract the most common themes appearing in the converted reviews by frequency and display the themes in a word cloud in the graphic-user interface, said word cloud being dynamically adjustable in response to the user input modifying the time period for evaluating the converted reviews and the open reviews. 
Foerster which is directed to provide to customers reviews related to merchants further teaches:
wherein the reviews are converted and submitted within a predefined period of time prior to a current time and wherein the number of private reviews exceeds a predetermined amount of reviews (at ¶ [055] Foerster teaches “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”  That is, .
Bash teaches a system that is able to obtain reviews and ratings of public and private sources, but Bash does not disclose a number of reviews exceeding a predetermined amount.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bash and Foerster because one skilled in the art would appreciate that a single review or a relatively small number of reviews may not be representative of the overall services of the organization, therefore one skilled in the art would include the ability of designating the number of reviews exceeding a predetermined amount of reviews, such as a threshold, as taught by Foerster.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to limit the reviews being analyzed based on the date the review was posted as taught by Foerster in order to take into consideration more recent reviews rather than old data since such improvement would yield the known benefit or providing the customer reviews related to the most recent evaluations. 
Dignan, which is directed to a method and system for managing reviews and ratings for products:
modify a review score for the service based organization to correspond to a time period which is defined by a user input to the graphic-user interface and is greater or lesser that a default time period, wherein in response to the user input to the graphic user interface the converted reviews and the open system reviews that correspond to the time period are obtained, and the review score is modified using merged review information that correspond to the time period (paragraph [0122] discloses that the system has a default set of filters that a user can further manipulate using a set of interface filters (122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. Alice can refine the data presented by selecting one or more additional filters (e.g., limiting the data shown to just those locations in California, or to just those reviews obtained from site 110 that pertain to Nevada locations). The filter options presented are driven by the data, meaning that only valid values will be shown. For example, if ACME does not have any stores in Wyoming, Wyo. will not be shown in dropdown 910. As another example, once Alice selects "California" from dropdown 910, only Californian cities will be available in dropdown 930. To revert back to the default view, Alice can click on "Reset Filters" (926).This paragraph in combination with Figure 9 discloses that the user (Alice) can filter the data based on a date range, different than a default date range and that the data shown in the interface will be modified corresponding to the selection made.  Further see Figures 9-14 and [0126] (126) If Alice clicks on tab 934, she will be presented with interface 1400 of FIG. 14, which allows her to view a variety of standard reports by selecting them from regions 1402 and 1406. Alice can also create and save custom reports. One example report is shown in region 1404. In particular, the report indicates, for a given date range, the average rating on a normalized (to 5) scale. A 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify a review score for the service based organization to correspond to a time period which is defined by a user input to the graphic-user interface and is greater or lesser that a default time period, wherein in response to the user input to the graphic user interface the converted reviews and the open system reviews that correspond to the time period are obtained, and the review score is modified using merged review information that correspond to the time period of Dignan since such improvement is just a modification to include a well-known element or practice in the art of rating and feedback to provide the predicted result of allowing a 
Takahashi is further introduced to teach:
extract the most common themes appearing in the private reviews by frequency and display the themes in a word cloud on a client device (Col. 3 line 62- Col. 4 line 3 “The evaluation pair analysis step has an evaluation degree determination step of detecting, for each object, the appearing number of each evaluation expression that a plurality of objects which belong to the category has in common, and subjecting degrees of the evaluation expressions of a plurality of objects to comparative display. In the evaluation degree”, See also Col. 17 line 36- col. 18 line 3, Col. 18 lines 4-26.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takahashi since such modification is just a combination of known prior art elements that yield to predictable benefit such as allowing users and the system to understand the distribution of how users evaluate an object as disclosed by Takahashi on col. 17 lines 36-55.
Regarding claim 15, 
Bash does not explicitly disclose:
identify differences in reviews of the service based organization sourced from the open review system including reviews of unverified customers of the service based organization and the private closed review system.
identifying differences in the reviews in order to further convert the reviews to the same format (Dignan, col. 6, In. 43-58 discloses “At 508, any new results (i.e., those not already present in database 214) are stored in database 214.  As needed, the results are processed (e.g., by converting reviews into a single, canonical format) prior to being included in database 214.  In various embodiments, database 214 supports heterogeneous records and such processing is omitted or modified as applicable.  For example, suppose reviews posted to site 110 must include a score on a scale from one to ten, while reviews posted to site 112 must include a score on a scale from one to five.  Database 214 can be configured to store both types of reviews.  In some embodiments, the raw score of a review is stored in database 214, as is a converted score (e.g., in which all scores are converted to a scale of one to ten).  As previously mentioned, in some embodiments, database 214 is implemented using MongoDB, which supports such heterogeneous record formats.”). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Dignan with the teachings of Bash because one having ordinary skill in the art would understand that the closed reviews and the open reviews of Bash have different data formats and/or display styles, and therefore one skilled in the art would understand that after identifying and collecting reviews from different sources (i.e. open review systems and closed review systems), it would have been obvious to convert all the reviews collected into the same format as taught by Dignan since such improvement would be just a combination of well-known prior art elements that yield to predictable result of allowing the system to have all the collected reviews in the same scale rating format taught by Dignan.
Regarding claim 18, 
Foerster further teaches:
wherein the processor is configured to publish the private reviews to the open review system when a number of the private reviews from the private closed review system is greater than a predetermined threshold number of different reviews from the open review system (at ¶[055]-[055] Foerster teaches that the published reviews are limited by a pre-set quantity of reviews “User feedback utilized in calculating a vendor's evaluation rating can be controlled and/or filtered by several parameters including but not limited to posting date and/or a pre-set quantity of feedback items utilized in calculating a vendor evaluation rating.”).
Regarding claim 19, 
Bash discloses:
wherein the open review system comprises a social network page (at ¶[022] “As used herein, the phrase "public review" is intended to denote item reviews that are available to any user online without membership to the source of the review.”).
Bash does not explicitly discloses: 
wherein the processor comprises an application programming interface (API) for accessing the open review system.
However, Foerster further teaches: 
wherein the processor comprises an application programming interface (API) for accessing the open review system (Foerster ¶ [021]-[022] discloses “The API 116 provides programmatic access to one or more functions of the MISS 10.  For example, the API 116 may provide a programmatic interface to one or more functions of 


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973), Takahashi (US Patent 7,599,926), and Flores US Patent Publication 2012/0116836.
Regarding claim 16, 
Bash does not explicitly disclose:
wherein the processor is further configured to provide a notification for display on the open review system, the notification configured to notify users of the open review system when the converted reviews from the private closed review system have been published to the open review system.
However, Flores teaches: 
a notification module (Flores, para. [0033] discloses the notification handler 223) to provide a notification for display on an open review system, the notification configured to notify users of the open review system when the converted private reviews from the private closed review system have been published to the open review system (Flores, para. [0037] discloses the notification handler 223 permitting notification of activities affecting workflows within system 200, wherein the user notification can include, but is not limited to, visual interface messages, auditory interface messages, and the like.  For example, user notification can include an email indicating an object report 228 is ready for review.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Flores in conjunction with the teachings of Bash to utilize the notification handler as taught by Flores in order to provide the review managing system as to be capable of providing a notification module to provide a notification for display on the open review system to notify users of the open review system when the converted reviews have been published to an open review system.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent US Patent 8,494,973), Takahashi (US Patent 7,599,926) and Wu (Patent Publication 2012/0005046).
Regarding claim 17, 
Bash does not explicitly disclose:
wherein the processor is further configured to purge old reviews from the private closed review system or from the open review system when the reviews are outside of the predefined period of time prior to the current time.
However, Wu teaches: 
purging the converted reviews from the open review system when said reviews do not predate the current time by the predefined period of time (Wu, para. [0020 and 0028] discloses the databases being updated with reviews and ratings and [0033] discloses purging outdated data in a database.). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wu in conjunction with the teachings of the combination to purge outdated data as taught by Wu in order to provide the review managing method to be capable of purging the converted reviews from the open review system in order to delete outdated data as it is disclosed on Wu at para. [0033].
Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent US Patent 8,494,973), and Cox (US Patent Publication 2001/0043697).
Regarding claim 26, 
Bash does not explicitly discloses:
wherein the private closed reviews comprise consumer feedback in an audio format which is analyzed with text analytics for themes and converted into compressed format for storage.
However Cox which is directed to monitoring and customer feedback teaches consumer feedback in an audio digital format which is analyzed with text analytics for themes and converted into compressed format for storage (at ¶ [042] 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cox in conjunction with the teachings of Bash since such improvement is just a combination of prior art elements that yield to predictable results such as to allow the users of to provide a comment or review in an audio format and in order to made available those reviews or comments to other users of the system.

Claims 27 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973) and Omoigui (US Patent 9,009,093).
Regarding claims 27, 
Bash does not explicitly discloses:
providing an interactive slider on a screen of a client device of a user, wherein the interactive slider is configured to be used with a timeline, wherein as the user moves interactive the slider about the timeline, an average review score for the service based organization is dynamically modified. 
Dignan further teaches:
wherein the graphic-user interface includes at least one interface element to dynamically modify review information displayed in the graphic-user interface to correspond to a defined time period (paragraph [0122] discloses that the system has a default set of filters that a user can further manipulate using a set of interface filters (122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. Alice can refine the data presented by selecting one or more additional filters (e.g., limiting the data shown to just those locations in California, or to just those reviews obtained from site 110 that pertain to Nevada locations). The filter options presented are driven by the data, meaning that only valid values will be shown. For example, if ACME does not have any stores in Wyoming, Wyo. will not be shown in dropdown 910. As another example, once Alice selects "California" from dropdown 910, only Californian cities will be available in dropdown 930. To revert back to the default view, Alice can click on "Reset Filters" (926).This paragraph in combination with Figure 9 discloses that the user (Alice) can filter the data based on a date range, different than a default date range and that the data shown in the interface will be modified corresponding to the selection made.  Further see Figures 9-14 and [0126] (126) If Alice clicks on tab 934, she will be presented with interface 1400 of FIG. 14, which allows her to view a variety of standard reports by selecting them from regions 1402 and 1406. Alice can also create and save 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to dynamically modify review information displayed in the graphic-user interface to correspond to a defined time period of Dignan since such improvement is just a modification to include a well-known element or practice in the art of rating and feedback to provide the predicted result of allowing a user to filter data based on specific time period, thereby allowing the user to retrieve or obtain, data related to a specific date range.

providing an interactive slider on a screen of a client device of a user, wherein the slider is configured to be used to modify or display data (at Figure 4 and col. 10 lines 25-30 “In particular, the interface 400 includes zoom elements 416 to enable a user to zoom in or out in the map.  The interface 400 also includes the time slider 414 to enable a user to scroll along a timeline 418 and view average user traffic for different time periods.  In this example, the time slider 414 corresponds to a five-day window, although other time periods may similarly be used, such as a day, week, and so on.  For instance, as illustrated in FIG. 4 the time slider 414 is positioned to show user traffic for a time period between the 5th and 10th of the particular month shown.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a an interactive slider as shown in Omoigui since such improvement is just a combination of known elements in the art that yield to the predictable result of improving the customer experience with the interface.   
Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973) Takahashi (US Patent 7,599,926), and Omoigui (US Patent 9,009,093) 
Regarding claims 28, 
Bash does not explicitly discloses:
providing an interactive slider on a screen of a client device of a user, wherein the interactive slider is configured to be used with a timeline, wherein as the user moves interactive the slider about the timeline, an average review score for the service based organization is dynamically modified. 
Dignan further teaches
wherein the graphic-user interface includes at least one interface element to dynamically modify review information displayed in the graphic-user interface to correspond to a defined time period (paragraph [0122] discloses that the system has a default set of filters that a user can further manipulate using a set of interface filters (122) The data that powers the map can be filtered using the dropdown boxes shown in region 904. The view depicted in region 906 will change based on the filters applied. And, the scores and other information presented in regions 916-922 will refresh to correspond to the filtered locations/time ranges. As shown, Alice is electing to view a summary of all review data (authored in the last year), across all ACME locations. Alice can refine the data presented by selecting one or more additional filters (e.g., limiting the data shown to just those locations in California, or to just those reviews obtained from site 110 that pertain to Nevada locations). The filter options presented are driven by the data, meaning that only valid values will be shown. For example, if ACME does not have any stores in Wyoming, Wyo. will not be shown in dropdown 910. As another example, once Alice selects "California" from dropdown 910, only Californian cities will be available in dropdown 930. To revert back to the default view, Alice can click on "Reset Filters" (926).This paragraph in combination with Figure 9 discloses that the user (Alice) can filter the data based on a date range, different than a default date range and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to dynamically modify review information displayed in the graphic-user interface to correspond to a defined time period of Dignan since such improvement 
Omoigui is introduced to teach a system that uses a specific interface element such as a slider to modify or display data:
providing an interactive slider on a screen of a client device of a user, wherein the slider is configured to be used to modify or display data (at Figure 4 and col. 10 lines 25-30 “In particular, the interface 400 includes zoom elements 416 to enable a user to zoom in or out in the map.  The interface 400 also includes the time slider 414 to enable a user to scroll along a timeline 418 and view average user traffic for different time periods.  In this example, the time slider 414 corresponds to a five-day window, although other time periods may similarly be used, such as a day, week, and so on.  For instance, as illustrated in FIG. 4 the time slider 414 is positioned to show user traffic for a time period between the 5th and 10th of the particular month shown.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a an interactive slider as shown in Omoigui since such improvement is just a combination of known elements in the art that yield to the predictable result of improving the customer experience with the interface.
Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Bash (US Patent Publication 2014/0358819) in view of Foerster (US Patent Publication 2012/0123904), Dignan (US Patent 8,494,973) and Robinson (US Patent 8,290,811).

Regarding claim 33, Robinson further teaches:
identifying misrepresentative reviews of the organization published on the open review system; and publishing to the graphic-user interface the private reviews after determining that a number of the private reviews from the closed review system is greater than a predetermined threshold number higher than a number of the misrepresentative reviews published on the open review system ([091] In certain instances, the system may incentivize users to provide information where a complete lack of such information has been identified with respect to the relevant data record/data store and/or where there is such information in the data store, but the amount, quantity, or quality of such information is insufficient or less than a desirable amount (e.g., as measure relative to a corresponding threshold setting stored in system memory, wherein, for example, the threshold can be a single submission of a given type information, three submissions, five submissions, or other specified number of submissions) or quality (e.g., as determined by the numbers and/or rations of helpful/unhelpful votes, accurate/ inaccurate votes, etc.). [093] further teaches a determination of misrepresentative reviews. (103) Thus, as described herein, certain example embodiments search for and identify items in an interactive electronic catalogue that do not have an associated item review or other types of desired information. Such items are identified selectively to users and such users are prompted or otherwise encouraged to submit a first review or other desired information. Certain example embodiments utilize a game format, where players are assigned points for submitting first reviews or other desired information and optionally further assignment .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to identify any misrepresentative reviews since such modification is just a combination of prior art elements that yield to predictable results such as determining if the reviews gathered provide helpful, accurate or legible information as disclosed by Robinson on paragraph [0103].

Response to Arguments/Amendments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
The previously presented 35 USC 112 rejections have been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s)1, 3, 6, 9-19, 22, 26-31 and 33-36 have been considered but are moot because the arguments does not apply to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689